Citation Nr: 0526576	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded this case back to the 
RO in January 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its January 2004 remand, the Board requested that Warren 
D. Turner, M.D., who had submitted an etiology opinion in 
October 2001, be contacted for clarification of his opinion.  
A response was received from Dr. Turner in March 2004.  In 
this submission, Dr. Turner further noted that the veteran 
was presently under the care of Dr. Kumar Parikh, a local 
cardiologist.  Dr. Turner advised that VA should contact Dr. 
Parikh "for further elucidation of this problem."  A review 
of subsequent documentation, however, does not reflect that 
the RO has contacted Dr. Parikh.  Particularly in view of Dr. 
Turner's recommendations, the Board finds that efforts must 
be made to secure any available treatment records from Dr. 
Parikh prior to a final Board adjudication of the veteran's 
claim.  38 C.F.R. § 3.159(c)(1) (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  After contacting the veteran for a 
signed release form, with complete 
address information, the RO should 
contact Dr. Kumar Parikh and request all 
records of cardiovascular treatment of 
the veteran.  All records received by the 
RO must be added to the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
must be added to the claims file.
2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for Wolff-Parkinson-White 
syndrome with consideration of all 
evidence received after the last 
Supplemental Statement of the Case (SSOC) 
was issued in July 2005.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case, which 
reflects consideration of all evidence 
received after the July 2005, and given 
an opportunity to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


